     Case 1:19-cv-00994-AWI-JLT Document 30 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 GUILLERMO TRUJILLO CRUZ,                          Case No. 1:19-cv-0994-AWI-JLT (PC)

12                  Plaintiff,                       ORDER DIRECTING PLAINTIFF TO
                                                     SUBMIT APPLICATION TO PROCEED IN
13                  v.                               FORMA PAUPERIS OR PAY FILING FEE
14 LT. J. OSTRANDER, S. SAVOIE,
                                                     FOURTEEN-DAY DEADLINE
15                  Defendants.
16
           This action proceeds on plaintiff’s first amended complaint on a First Amendment retaliation
17
     claim against Correctional Officer S. Savoie and a Fourteenth Amendment equal protection claim
18
     against Lt. J. Ostrander. (Doc. 17.) Defendants have since been served and appeared in this case.
19
           Recently, defendants filed a motion to strike the first amended complaint for plaintiff’s
20
     failure to pay the filing fee or to submit an application to proceed in forma pauperis. (Doc. 29.)
21
     Indeed, it appears that plaintiff has not paid the filing fee or sought leave to proceed in forma
22
     pauperis. He will therefore be ordered to do so immediately.
23
           It also appears that plaintiff is a three strikes litigant within the meaning of 28 U.S.C. §
24
     1915(g). See Cruz v. Valdez; 1:18-cv-0571-DAD-EPG, Doc. 34. The Prison Litigation Reform Act
25
     of 1995 was enacted, and became effective, on April 26, 1996. It provides that a prisoner may not
26
     bring a civil action in forma pauperis under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more
27
     prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court
28

                                                       1
      Case 1:19-cv-00994-AWI-JLT Document 30 Filed 02/02/21 Page 2 of 2


 1 of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to

 2 state a claim upon which relief may be granted, unless the prisoner is under imminent danger of

 3 serious physical injury.” 28 U.S.C. § 1915(g). Section 1915(g) is commonly referred to as the “three

 4 strikes rule.” The three strikes rule “requires so-called ‘frequent filer’ prisoners to prepay the entire

 5 filing fee before federal courts may consider their civil actions and appeals.” Kinnell v. Graves,

 6 265 F.3d 1125, 1127 (10th Cir. 2001).

 7         A plaintiff barred from bringing an action in forma pauperis because he has three strikes
 8 may still proceed without prepaying court fees if he can show he is “under imminent danger of

 9 serious physical injury.” 28 U.S.C. § 1915(g). The availability of the exception turns on the

10 “conditions a prisoner faced at the time the complaint was filed, not at some earlier or later time.”

11 Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007). “[T]he exception applies if the

12 complaint makes a plausible allegation that the prisoner faced ‘imminent danger of serious physical

13 injury’ at the time of filing.” Id. at 1055. In order to satisfy the imminence prong, the prisoner must

14 allege that the danger is ongoing. See id. at 1056-57. Therefore, should plaintiff decide to avail

15 himself of the imminent danger exception, he shall show that he meets the exception’s requirements

16 at the time that he initiated this action. Based on the foregoing, the Court ORDERS as follows:

17         1. The January 14, 2021, order directing defendants to file a responsive pleading (Doc. 27)
18              is VACATED;
19         2. Within fourteen days, plaintiff shall submit the $405 filing fee in full or file an
20              application to proceed in forma pauperis; and
21         3. The court reserves ruling on defendants’ motion to strike.
22
     IT IS SO ORDERED.
23

24     Dated:     February 1, 2021                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                       2
